EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ian Schutter on 2/23/2021.
The application has been amended as follows: 
Claim 35, line 2, replace, “a pair of cushion retainer parts” with --a cushion retainer part--.
Claim 35, line 3, replace, “a pair of frame retainer parts” with --a frame retainer part--.
Claim 35, line 4, replace, “the each of the pair of cushion retainer parts” with --the cushion retainer part--.
Claim 35, line 5, replace, “a respective one of the pair of frame retainer parts” with --the frame retainer part--.


Terminal Disclaimer
The terminal disclaimer filed on 2/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 9,962,510 and 10,183,138 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a positioning and retaining arrangement structured and arranged to releasably couple the body portion of the cushion component to the main body of the frame in a substantially fixed, non-adjustable position to resist adjustable movement between the body portion of the cushion component and the main body of the frame in claims 27-48.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  The closest prior art of the record, Berthon-Jones et al (WO2004/041342A1), discloses a respiratory mask assembly including frame including a main body (512) (chassis) and a support including a tapered neck (540) (top edge) extending from the main body (512) (para [0183), the main body including a pair of lower headgear connectors (532) (receptacles) configured to connect to the frame (para [0183]); wherein the frame (512) includes am opening (536) (central aperture) having a closed shape (para [0182]): a cushion component (514) (cushion/secondary frame) configured to releasably couple with the frame, the cushion component (514) including a body portion (518) (secondary frame portion) and a sealing portion (516) (cushion), wherein the body portion is relatively harder than the sealing portion, the body portion forming a breathing chamber pressurizable to a therapeutic pressure (para [0179]), and the body portion including a circular inlet opening (520) (connector) structured to receive a flow of air at the therapeutic pressure for breathing by the patient (para [0177]), wherein: the body .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785